Citation Nr: 1541126	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-21 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for diabetes mellitus, type II.

2.  Entitlement to an initial rating in excess of 40 percent for diabetic neuropathy of the right lower extremity.

3.  Entitlement to an initial rating in excess of 40 percent for diabetic neuropathy of the left lower extremity.

4.  Entitlement to an initial rating in excess of 20 percent for peripheral vascular disease of the right lower extremity.

5.  Entitlement to an initial rating in excess of 20 percent for peripheral vascular disease of the left lower extremity.

6.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.

7.  Entitlement to special home adaptation grant or specially adapted housing.

8.  Entitlement to aid and attendance for housebound status prior to April 11, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2009, January 2010, April 2010, May 2010, and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran requested the opportunity to appear for a videoconference hearing before the Board.  A hearing was scheduled for June 2015; however, the Veteran did not appear.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To schedule VA examinations, adjudicate intertwined issues, and issue statements of the case.

First, the Board observes that the Veteran was granted service connection and initial ratings for diabetes mellitus, type II and peripheral neuropathy of the lower extremities in August 2009.  The Veteran submitted a timely notice of disagreement (NOD) in February 2010.  Subsequently, the AOJ granted increased initial ratings but did not grant the maximum ratings allowed under the appropriate diagnostic codes.  The AOJ did not issue a statement of the case (SOC) and it does not appear that the Veteran has withdrawn his appeal as to these issues.  While the Veteran indicated his desire for a 40 percent rating for diabetes mellitus, type II, in his NOD, the Board finds that his correspondence is not sufficient to limit his appeal as it was not a clear and unambiguous statement that his appeal would be satisfied.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (providing that a claimant may limit his claim or appeal for a particular disability rating to less than the maximum allowed by law for a specific service-connected condition; but, where there is no clearly expressed intent to limit the appeal, VA is required to consider entitlement to all available ratings for that condition).  See also Hanson v. Brown, 9 Vet. App. 29, 32 (1996) (withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant).  As such, the Board assumes jurisdiction over the claims for increased initial ratings for diabetes mellitus, type II and peripheral neuropathy of the lower extremities solely for the purpose of remanding them for the AOJ to issue an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding the issue of entitlement to aid and attendance for housebound status prior to April 11, 2013, the Board finds that this matter must also be remanded for the issuance of a SOC.  The Veteran filed a claim for aid and attendance in October 2011.  The AOJ denied his claim in November 2012 and he submitted a timely NOD.  In January 2014, the AOJ granted aid and attendance from April 11, 2013.  Since the benefit was not granted as of October 2011, the claim has not been granted in full.  The Veteran has not indicated intent to withdraw his appeal on this issue.  Therefore, the Board assumes jurisdiction over this matter solely for the purpose of remanding the claim for the AOJ to issue an SOC.  Id.

Regarding the remaining claims, the record reflects that the Veteran is service-connected for diabetic neuropathy affecting his upper and lower extremities as well as peripheral vascular disease affecting his lower extremities.  His physical findings include reduced extremity strength, loss of position and vibration sense and atrophy.  See, e.g., VA examination dated September 2012.  An occupational therapy consultation in August 2012, noting that the Veteran could not ambulate independently, recommended structural home modifications due to his reported inability to enter and exit his tub and shower stall safely.  Notably, in correspondence dated July 2015, the Veteran's representative indicated that the Veteran's peripheral vascular disease had worsened and/or that the most recent VA examination, dated April 2013, was not adequate to rate the current severity of the disability.

On this evidentiary record, the Board finds that additional VA examination is necessary to evaluate the remaining effective function of the Veteran's hands and feet to determine his potential entitlement to automobile and adaptive equipment or for adaptive equipment only and entitlement to a special home adaptation grant or specially adapted housing.  Additionally, the Veteran should be scheduled for VA examination to determine the current nature and severity of his service-connected PVD of the lower extremities.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since August 2013.

2.  Only after the above-requested development has been completed, schedule the Veteran for the appropriate VA examination to determine if he satisfies the criteria for automobile and adaptive equipment, or adaptive equipment only, or entitlement to a special home adaptation grant or specially adapted housing. 

The examiner must be provided access to the electronic claims file on Virtual VA and VBMS and must indicate review of the claims file in the examination report.

In addition to providing all necessary findings, the examiner is specifically requested to provide medical opinion on the following questions:

   (a) whether the Veteran's symptomatology referable to his feet or hands causes what amounts to loss of use of these extremities, such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  In this regard, the examiner must determine such on the basis of the actual remaining function, whether the acts of grasping, manipulation, in the case of the hand, or balance, propulsion, in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

	(b) whether the Veteran's service-connected diabetic neuropathy and peripheral vascular disease results in the loss, or loss of use, of both lower extremities, such as to preclude locomotion (defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible) without the aid of braces, crutches, canes, or a wheelchair; and

   (c) whether the Veteran experiences loss or loss of use of one lower extremity, together with residuals of organic disease or injury or with loss of use of one upper extremity, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.

The examiner should clearly outline the rationale and discuss the medical principles involved for each opinion expressed.  If a requested medical opinion cannot be given, the examiner must state the reason why.

3.  Schedule the Veteran for a VA examination to determine the current severity of his PVD of the lower extremities.  The examiner must be provided access to the electronic claims file on Virtual VA and VBMS and must indicate review of the claims file in the examination report.

All necessary tests must be conducted and all symptoms reported in detail.  The examiner should specifically indicate whether the Veteran has claudication on walking and if so, at what distance it occurs.  Further, the examiner should indicate whether there are trophic changes (thin skin, absence of hair, dystrophic nails) and/or deep ischemic ulcers, indicate the brachial index, and indicate whether there is ischemic limb pain at rest.

Any opinions provided must be supported by rationale.

4.  Issue an SOC to the Veteran and his representative addressing entitlement to increased initial ratings for diabetes mellitus, type II, and peripheral neuropathy of the lower extremities, as well as entitlement to aid and attendance prior to April 11, 2013.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, if the appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration.

5.  Then, readjudicate the Veteran's claims on appeal, including entitlement to increased ratings for PVD of the lower extremities, to automobile and adaptive equipment or for adaptive equipment only, and to a special home adaptation grant or specially adapted housing.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

